PROYOSTY, J.
In the suit between the ¡same parties this day decided (44 South. 23) 1 this court holds that the effect of a parish -election establishing prohibition continues ¡until another parish election is held on the .same question, and that a town cannot emancipate itself from the effect of such parish -election by holding an election of its own. That case 'is conclusive of this. The only .difference between the two cases is that this •case involves the licenses for 1907, whereas .the -former case involved those for 1906, .and that the parish did not hold another ■ election for voting out licenses for 1906, whereas it held one for 1907, which result-ed, however, against license, like the former.
The parish having been at liberty to hold .an election every year, and both elections having had the same result, the holding of the second could not possibly have detracted from the authority of the first, but could on-ly have confirmed it.
Judgment affirmed.
BREAUX, C. J. I concur in the decree.

 Ante, p. 300.